       Case 4:20-cv-03916 Document 1 Filed on 11/17/20 in TXSD Page 1 of 4




                             UNITED STATES DISTRICT COURT

                              SOUTHERN DISTRICT OF TEXAS

UNITED STATES OF AMERICA, FOR THE USE OF
                                *                                  CIVIL ACTION
LA. CARRIERS, LLC               *
                                *
VERSUS                          *                                  NO.
                                *
PONTCHARTRAIN PARTNERS, LLC     *                                  SECTION “          ”
                                *
*********************************

                                         COMPLAINT

        NOW INTO COURT, through undersigned counsel, comes plaintiff the United States of

America, for the use of LA. Carriers, LLC (“LA Carriers”), and for their Complaint against

Pontchartrain Partners, LLC (“Pontchartrain Partners”), allege and aver as follows:

                                                I.

        This Court has jurisdiction pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1332, 28 U.S.C.

§ 1352, and 40 U.S.C. § 3133, et seq. (the “Miller Act”).

                                                II.

        Venue is proper in this Court because the contracts sued upon were performable in this

district.

                                               III.

        United States of America is the nominal plaintiff in this action, which is brought for the

use of the other plaintiff, LA Carriers, against government contractor Pontchartrain Partners and

its payment bonding companies, according to 40 U.S.C. § 3133(b)(3).

                                               IV.

        At all material times, plaintiff LA Carriers was and now is a Louisiana limited liability

company, with its principal places of business in LaRose, Louisiana, engaged in the business of
      Case 4:20-cv-03916 Document 1 Filed on 11/17/20 in TXSD Page 2 of 4




marine logistics.

                                               V.

       Upon information and belief, at all material times defendant Pontchartrain Partners was

and now is a Louisiana limited liability company with its principal place of business in New

Orleans.

                                               VI.

       Pontchartrain Partners entered into two government contracts with the Army Corps of

Engineers related to a project in or around Galveston, Texas with solicitation numbers

W912HY19C0009 and W912HY19C0023 (the “Galveston Project”). As a condition of the

contract award, Pontchartrain Partners was required to obtain payment bonds for the protection of

the United States and all persons supplying labor and material for the work provided for in the

contract.

                                              VII.

       Pontchartrain Partners is the principal on two relevant payment bonds: (1) Western Surety

Company Bond No. 30055583 for Contract No. W912HY19C0009 in the amount of $3,228,800.00

and dated August 16, 2019; and (2) Continental Casualty Company Bond No. 30083297 for

Contract No. W912HY19C0023 in the amount of $3,087,870.00 and dated September 28, 2019.

True and correct copies of these bonds are attached hereto in globo as Exhibit A.

                                              VIII.

       From roughly October 2019 through July of 2020, LA Carriers supplied towing vessels

and related labor and material for work described in the government contract for the Galveston

Project. In particular, LA Carriers provided to Pontchartrain Partners the services of the towing


                                                2
      Case 4:20-cv-03916 Document 1 Filed on 11/17/20 in TXSD Page 3 of 4




vessels M/V SOUTHERN BELLE and M/V MON TA. The vessels and related goods and services

were provided to Pontchartrain Partners on open account on the dates and at the rates shown on

LA Carriers’ invoices, which are attached hereto in globo as Exhibit B.

                                               IX.

       As of the filing of this complaint, Pontchartrain Partners owes LA Carriers in the total

invoiced amount of ONE HUNDRED THIRTY THOUSAND, FIVE HUNDRED SIXTY-NINE

AND 12/100 DOLLARS ($130,569.12) for the aforesaid goods and services, together with interest

on the outstanding amounts.

                                               X.

       LA Carriers has made demand upon Pontchartrain Partners stating the correct amount

owed, attaching a copy of the invoices reflecting same, and making demand for full payment.

Despite amicable demand, Pontchartrain Partners has failed and refused to pay LA Carriers the

past due amounts.

                                               XI.

       More than ninety days has expired since the last services were furnished and supplied by

LA Carriers to Pontchartrain Partners for the prosecution of the work related to the Galveston

Project.

                                              XII.

       As sureties for Pontchartrain Partners, Western Surety Company and Continental Casualty

Company are truly and legally indebted unto LA Carriers in the amount ONE HUNDRED

THIRTY THOUSAND, FIVE HUNDRED SIXTY-NINE AND 12/100 DOLLARS ($130,569.12)

pursuant to the terms of the bonds and as evidenced by the invoices attached hereto.


                                                3
      Case 4:20-cv-03916 Document 1 Filed on 11/17/20 in TXSD Page 4 of 4




       WHEREFORE, LA Carriers prays that process may issue against Pontchartrain Partners,

citing it to appear and answer the matters aforesaid, and that after due proceedings LA Carriers

may have judgment in its favor and against Pontchartrain Partners and the payment bonds, in the

amount of ONE HUNDRED THIRTY THOUSAND, FIVE HUNDRED SIXTY-NINE AND

12/100 DOLLARS ($130,569.12), together with pre-judgment interest, post-judgment interest,

costs, and attorneys’ fees and any further relief as may be proper for this Court to grant.

                                      Respectfully submitted,

                                      BY: LA. CARRIERS, LLC

                                      /s/ Todd G. Crawford
                                      Todd G. Crawford (TX Bar #05041050)
                                      LUGENBUHL, WHEATON, PECK,
                                      RANKIN & HUBBARD
                                      801 Travis Street, Suite 1800
                                      Houston, TX 77002
                                      Telephone: 713.222.1990
                                      Facsimile: 713.222.1996
                                      Email: tcrawford@lawla.com
                                      Attorneys for LA. Carriers, LLC




                                                 4
